 Case 2:20-cv-00078-JRG Document 10 Filed 06/10/20 Page 1 of 1 PageID #: 68



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


CELLULAR COMMUNICATIONS                        §
EQUIPMENT LLC,                                 §         Case No. 2:20-cv-00078-JRG
                                               §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
HMD GLOBAL OY​,                                §
                                               §
Defendant.                                     §


             NOTICE OF APPEARANCE OF COUNSEL FOR HMD GLOBAL OY

        Matthew S. Warren of Warren Lex LLP appears as counsel for specially appearing

defendant HMD Global Oy in this matter. Please serve all pleadings, discovery, correspondence,

and other material on Mr. Warren at the address below.


Dated: June 10, 2020                           Respectfully submitted,


                                               Matthew S. Warren (California Bar No. 230565)
                                               Warren Lex LLP
                                               2261 Market Street, No. 606
                                               San Francisco, California, 94114
                                               +1 (415) 895-2940
                                               +1 (415) 895-2964 facsimile
                                               20-78@cases.warrenlex.com

                                               Attorney for HMD Global Oy
